Citation Nr: 0211973	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  91-45 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
(formerly § 351) for additional disabilities involving 
postoperative residuals of a colon disorder, including 
diverticulitis; heart disease, including status post 
myocardial infarction and coronary artery bypass; and, 
hemorrhoids and rectal bleeding resulting from January-
February 1989 VA abdominal surgeries.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1961 to March 
1965.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1990 rating decision by 
the Jackson, Mississippi, Regional Office, which, in part, 
denied § 351 benefits for additional disabilities, including 
postoperative residuals of a colon disorder, including 
diverticulitis; heart disease, including status post 
myocardial infarction and coronary artery bypass grafts with 
chest pain; and hemorrhoids and rectal bleeding, resulting 
from January-February 1989 VA abdominal surgeries (the latter 
surgery involving removal of a retained surgical retractor 
from the abdominal cavity).  Parenthetically, said rating 
decision granted § 351 benefits for left upper quadrant 
surgical scar, status post removal of surgical retractor from 
abdominal cavity.  Also, a Federal Tort Claims Act claim 
filed by appellant involving the surgical instrument incident 
in question was settled by the parties.  A February 1991 
hearing was held at that Jackson, Mississippi, regional 
office.  Jurisdiction over the case was subsequently 
transferred to the Winston-Salem, North Carolina, Regional 
Office (RO).  

In a June 1996 decision, the Board denied certain other 
claims for § 1151 benefits; granted § 1151 benefits for a 
psychiatric disorder on the basis that a pre-existing 
psychiatric disability had been aggravated by the emotional 
stress from the surgical instrument incident; and remanded 
claims for § 1151 benefits for additional disabilities 
involving postoperative residuals of a colon disorder, 
including diverticulitis; heart disease with status post 
myocardial infarction, coronary artery bypass grafts, and 
chest pain; and hemorrhoids and rectal bleeding to the RO for 
additional evidentiary development.  Pursuant to the remand, 
additional evidentiary development was accomplished on the 
remaining appellate issues.  The case is now before the Board 
for final appellate determination.  


FINDINGS OF FACT

1.  Prior to the January-February 1989 VA abdominal surgeries 
in question, appellant had a history of heart and colon 
disease, including inferior wall myocardial infarction, 
diverticulitis, and rectal bleeding.

2.  During January 1989 VA hospitalization, appellant 
underwent resection of the distal descending and sigmoid 
colon for diverticulosis/recurrent diverticulitis.  

3.  In February 1989, appellant was readmitted to that VA 
hospital and underwent an exploratory laparotomy for 
retrieval of a surgical retractor which had been left in the 
abdomen from the previous surgery.  The operative record 
stated that there was no evidence of injury to any of the 
viscera; that the foreign body was located in the abdominal 
wall; there was no evidence of any purulent material, 
fistulous communication with the small bowel, or of localized 
fluid collection; that the foreign body was removed without 
difficulty through a left upper quadrant transverse incision; 
and that the foreign body tract appeared clear.  

4.  In March 1989, approximately a month after that February 
1989 abdominal surgery, appellant was readmitted to that 
hospital for complaints of intermittent chest pain of 
approximately two weeks.  A posterior subendocardial 
infarction was diagnosed.  After cardiac catheterization 
showed substantial stenosis of coronary arteries, he 
underwent three-vessel coronary artery bypass graft surgery.  

5.  November 1989 and February 1990 private medical opinions 
suggested that the stress/trauma from the January-February 
1989 VA abdominal surgeries in question "contributed" to 
the subsequent March 1989 myocardial infarction.  

6.  An April 2001 VA medical opinion stated that cardiac 
disease was not caused by the January-February 1989 VA 
abdominal surgeries in question, but rather attributed an 
increase in severity of appellant's pre-existing underlying 
coronary artery disease to natural progression of such 
disease process.  

7.  An April 2001 VA medical opinion stated that it was 
unlikely that appellant's current gastrointestinal 
symptomatology was related to the January-February 1989 VA 
abdominal surgeries in question.  

8.  The credible, competent evidence of record does not show 
that any additional permanent disabilities involving 
postoperative residuals of a colon disorder, including 
diverticulitis; heart disease, including myocardial 
infarction with coronary artery bypass grafts and chest pain; 
or hemorrhoids and rectal bleeding are causally or 
etiologically related to the January-February 1989 VA 
abdominal surgeries in question.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability involving 
postoperative residuals of a colon disorder, including 
diverticulitis, resulting from January-February 1989 VA 
abdominal surgeries (the latter surgery involving removal of 
a retained surgical retractor from the abdominal cavity) have 
not been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.358 (2001).  

2.  The criteria for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability involving heart 
disease resulting from January-February 1989 VA abdominal 
surgeries (the latter surgery involving removal of a retained 
surgical retractor from the abdominal cavity) have not been 
met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.358 (2001).  

3.  The criteria for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability involving 
hemorrhoids and rectal bleeding resulting from January-
February 1989 VA abdominal surgeries (the latter surgery 
involving removal of a retained surgical retractor from the 
abdominal cavity) have not been met.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.358 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Evidentiary Development

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claims at issue were obviously not final on 
November 9, 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  A 
comprehensive medical history, detailed clinical findings, 
and other relevant evidence with respect to the claimed 
disabilities over the years are documented in the voluminous 
claims folders.  Numerous VA clinical records dated prior, 
during, and subsequent to the January-February 1989 VA 
abdominal surgeries in question are of record, including 
operative reports, progress notes, and hospital discharge 
summaries.  There is no indication that there is any 
additional, available, material evidence not of record which 
would alter the outcome.  Pursuant to Board remand, cardiac 
and gastroenterologic examinations, including colonoscopy, 
were conducted with medical opinion rendered as to the 
etiology of appellant's current cardiac and gastrointestinal 
disabilities at issue.  Contrary to appellant's assertions, 
said examinations and medical opinions are adequate for a 
fair and equitable determination of the appellate issues.  
Relevant private and VA treatment records have also been 
associated with the voluminous claims folders.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for said rating decision.  Furthermore, the 
November 2001 Supplemental Statement of the Case discussed 
the Veterans Claims Assistance Act of 2000; and appellant and 
his representative have subsequently submitted additional 
argument.  The November 2001 and April 2002 Supplemental 
Statements of the Case informed appellant that although the 
April 2001 VA medical examinations with medical opinions were 
not favorable to appellant's position, appellant had not 
submitted any written medical opinions from his physicians 
relating any cardiac and gastrointestinal disabilities to the 
January-February 1989 VA abdominal surgeries in question.  No 
additional medical opinions from appellant's physicians have 
been subsequently submitted.  It does not appear that there 
are any other relevant medical records that exist and should 
be obtained prior to deciding this case.  The Board concludes 
it may proceed as all evidence has been received without 
regard to specific notice as to which party could or should 
obtain which evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, it is the Board's opinion that the 
duty to assist as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000 to the 
extent it may apply, has been satisfied with respect to the 
issues on appeal.  


B.  Applicable Laws and Regulations

As another preliminary matter, it should be pointed out that 
since appellant's § 1151 benefits claims on appeal were filed 
prior to October 1, 1997, the amendments to 38 U.S.C.A. 
§ 1151 implemented by section 422(a) of Pub. L. No. 104-204, 
the Department of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997, 110 Stat. 2874, 2926 (1996), are inapplicable.  See VA 
O.G.C. Prec. Op. No. 40-97 (Dec. 31, 1997).  

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  The decision was affirmed by the United States 
Court of Appeals for the Federal Circuit (Court of Appeals) 
in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), and 
subsequently appealed to the United States Supreme Court 
(Supreme Court).  

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals.  Brown v. Gardner, 513 U.S. 
115 (1994).  Thereafter, the Secretary of the VA sought an 
opinion from the Attorney General of the United States 
(Attorney General) as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  A 
January 20, 1995 memorandum opinion from the Office of the 
Attorney General advised that as to required "causal 
connection," the Supreme Court had addressed three potential 
exclusions from coverage under 38 U.S.C.A. § 1151.  The 
opinion explained that:  

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself:  if the 
intended connection is limited to 
"proximate causation"...then "remote 
consequences" of treatment may be 
excluded,...and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third 
exclusion..., unlike the first two, does 
not turn on the absence of a causal link 
between VA treatment and the injury in 
question.  Rather, it seems to be 
premised on some theory of consent...What 
the Court...appears to have in mind...is 
not a naturally termed..."risk" at all, 
but rather the certainty or near-
certainty that an intended consequence of 
consensual conduct will materialize.

Subsequently, VA promulgated an amended rule § 3.358(c).  The 
provisions of 38 C.F.R. § 3.358(c), as amended, state, in 
pertinent part:

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement in 
sections (c)(1) and (2) that additional disability is 
"proximately due" to VA action.  

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  (2) Compensation 
will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress 
of disease or injuries for which 
the...hospitalization, etc., was 
authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....


I.  Entitlement to § 1151 Benefits for Additional Disability 
Involving Heart Disease

Appellant has contended and testified at a February 1991 RO 
hearing, in essence, that after an initial 1988 heart attack, 
January-February 1989 VA abdominal surgeries aggravated pre-
existing heart disease by damaging the chest cavity and 
causing associated stress, resulting in a second heart attack 
in March 1989.  However, although appellant is competent as a 
lay person to state that he experienced certain 
symptomatology and what the existent circumstances involved 
were, he is not competent to offer medical opinion as to 
cause or etiology of the claimed disability.  See Espirutu v. 
Derwinski, 2 Vet. App. 492, 494 (1991).  

The evidentiary record clearly documents pre-existing cardiac 
disease prior to the January-February 1989 VA abdominal 
surgeries in question.  For example, a February 1988 VA 
hospitalization report revealed that appellant was admitted 
for an acute onset of severe diaphoresis, substernal chest 
pain, and associated symptoms.  He had a history of cigarette 
smoking and diet rich in fat.  An electrocardiogram confirmed 
an inferior infarct; and acute inferior wall myocardial 
infarction was diagnosed.  

VA hospitalization records reveal that on January 17, 1989, 
appellant underwent resection of the distal descending and 
sigmoid colon for diverticulosis/recurrent diverticulitis.  
The operative record noted no apparent operative or 
anesthetic complications.  Prior to the surgery, an 
electrocardiogram had shown sinus bradycardia and an old 
inferior infarct; a history of bloody stools, bright red 
blood in the rectal area, abdominal pain, and fever had been 
reported; and diverticulosis and chronic recurrent 
diverticulitis had been diagnosed.  

On February 9, 1989, appellant was readmitted to that VA 
hospital, complaining of left upper quadrant abdominal pain.  
An abdominal x-ray showed an apparent retained surgical 
instrument within the abdominal wall.  Clinical evaluation 
did not note any heart or rectal abnormality.  Prior to 
surgery, he experienced brief dizziness that was felt to be a 
vasovagal episode.  He underwent an exploratory laparotomy on 
February 10th for retrieval of a surgical retractor which had 
been left in the abdomen from the previous surgery.  A Foley 
catheter was inserted through the anus in order to inject 
contrast material during the operation.  Significantly, the 
operative record stated that on fluoroscopic examination, 
there was no evidence of injury to any of the viscera; that 
the foreign body was located in the abdominal wall; there was 
no evidence of any purulent material, fistulous communication 
with the small bowel, or of localized fluid collection; that 
the foreign body was removed without difficulty through a 
left upper quadrant transverse incision; that the foreign 
body tract appeared clear; and that the abdomen was closed.  
He was discharged from that hospital on February 18th.  

VA clinical records indicated that on March 6, 1989, 
approximately a month after that February 1989 abdominal 
surgery, appellant was readmitted to that hospital for 
complaints of intermittent chest pain of approximately two 
weeks with bilateral arm pain that day.  It was noted that he 
had been under increased stress due to his wife's recently 
diagnosed breast malignancy.  A posterior subendocardial 
infarction and atherosclerotic heart disease, status post 
transmural inferior myocardial infarction one year ago, were 
diagnosed; and he underwent a three-vessel coronary artery 
bypass graft operation (the cardiac catheterization report 
documented 80-99 percent stenosis of certain coronary 
arteries).  

May 1989 VA clinical records indicated that appellant had 
musculoskeletal chest pain at the incisional site.  It is 
reiterated that a June 1990 rating decision granted § 1151 
benefits for left upper quadrant surgical scar, status post 
removal of surgical retractor from abdominal cavity.  Chest 
pain, probably noncardiac, and arteriosclerotic heart 
disease, status post coronary artery bypass graft, were 
diagnosed. 

The positive evidence includes a November 1989 report from a 
private clinical psychologist (Dr. M...) and a February 1990 
report from a private cardiologist.  However, the objectivity 
of these reports is questionable, since each report states 
that the evaluations and opinions had been obtained at 
appellant's attorney's request, which suggests the 
possibility of bias in appellant's favor.  Additionally, 
their probative value is substantially lessened by the fact 
that it is unclear whether they had the entire claims files 
for review prior to rendering their medical opinions.  

In that November 1989 report, the private psychologist 
advised appellant's attorney that "the stress and trauma 
related to the medical object remaining in [appellant's] 
abdomen following the surgery exacerbated his coronary 
condition and likely contributed to his most recent heart 
attack."  However, that opinion did not explain with any 
specificity the basis for such conclusion.  In fact, the 
opinion did not allege that the stress and trauma caused the 
myocardial infarction, but merely stated that it exacerbated 
and "contributed" to the myocardial infarction, without any 
attempt to quantify the extent it may have contributed.  In 
other words, this medical opinion appears vague and highly 
speculative in nature.  

In said February 1990 report, that private cardiologist 
advised appellant's attorney that:

Considering VA [m]edical [r]ecords and 
Dr. M...'s [p]sychological evaluation there 
is no question that the patient has 
undergone a significant amount of pain, 
discomfort and mental anguish, secondary 
to the retractor that was left during the 
surgery which was performed on January 
17, 1989.  Stress has been described as 
one of the contributors for advancement 
of [c]oronary [a]rtery [d]isease as well 
as [m]yocardial [i]nfarction, but as of 
yet the direct relationship of [s]tress 
with [m]yocardial [i]nfarction has yet to 
be defined precisely.  One can safely say 
that the [s]tress and mental anguish that 
[appellant] suffered, certainly did not 
cause [m]yocardial [i]nfarction, but may 
have contributed to the event.  It would 
be very difficult for me to specify the 
extent of contribution of this particular 
component[,] [s]ince no reliable data is 
available in the medical literature.  

As that medical opinion specifically conceded therein, 
appellant's myocardial infarction was not in fact caused by 
any stress related to the surgical instrument incident in 
question, and the extent it may have "contributed" to the 
infarction was not quantifiable.  Thus, to assume that any 
stress related to the surgical instrument incident in 
question may have "contributed" to the infarction or 
advancement of the underlying heart disease would be to 
resort to mere speculation, which is prohibited by the 
doctrine of reasonable doubt.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In Gilbert, at 1 Vet. App. 54, the 
Court stated that "[b]y reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility."  

Pursuant to remand, appellant underwent a period of VA 
hospitalization for observation and evaluation in April 2001, 
during which a medical opinion by a cardiologist was 
rendered.  In that medical opinion, the cardiologist stated 
that he had reviewed the claims folder and interviewed and 
examined appellant.  It was noted that it was appellant's 
belief that the surgical retractor accidentally retained 
during a January 1989 colectomy for recurrent severe 
diverticulitis had "overworked" his heart, causing a 
subsequent March 1989 myocardial infarction; and that he 
denied any cardiac disease prior to the colon resection.  The 
examiner noted that a myocardial infarction was documented in 
the 1980's, prior to 1989.  The examiner opined that, based 
on review of the chart and medical history, (a) appellant had 
a history of pre-existing coronary artery disease with 
myocardial infarction prior to the sigmoid colectomy and 
surgical removal of a retained surgical retractor; (b) the 
surgery "is definitely not a cause of the coronary artery 
disease", in that appellant's significant amount of coronary 
artery disease that required bypass surgery had developed 
over a significant period of time prior to his surgeries; (c) 
that it is "difficult" to attribute the March 1989 
myocardial infarction to prior abdominal surgery, in that the 
myocardial infarction was temporally distant by at least two 
weeks from the prior surgeries and a myocardial infarction 
"precipitated by surgery should occur during and immediately 
following the anesthesia and the surgical procedure, during 
the periods of maximal stress on the heart and dynamic blood 
pressure changes"; (d) it is "also difficult to attribute 
acceleration of underlying coronary artery disease secondary 
to the surgical procedures.  The increase in severity, if 
any, that lead [sic] to the myocardial infarction is more 
likely due to natural progress of disease, especially in view 
of the fact that significant disease was found that 
necessitated immediate bypass surgery....;' and (e) subsequent 
infarctions since 1989 were consistent with the natural 
course of coronary artery disease in a patient with multiple 
risk factors.  

The Board assigns greater evidentiary weight to the April 
2001 VA medical opinion (which did not attribute any cardiac 
disease as due to, or aggravated by, the January-February 
1989 VA abdominal surgeries in question, but rather 
attributed any increase in severity of appellant's pre-
existing underlying coronary artery disease to natural 
progression of such disease process) than the earlier 
November 1989 and February 1990 private medical opinions 
(which appear to suggest that appellant's stress/trauma from 
the January-February 1989 VA abdominal surgeries in question 
"contributed" in some unspecified manner to the subsequent 
March 1989 myocardial infarction), since (a) said private 
medical opinions appear vague and lack specificity as to the 
alleged contributory role the stress/trauma from VA abdominal 
surgeries may have had in the later March 1989 myocardial 
infarction occurrence, (b) that VA medical opinion was based 
on a review of the entire record including said private 
medical reports and opinions, and (c) that VA medical opinion 
detailed with specificity the reasons why the etiology of 
appellant's myocardial infarction was more consistent with 
natural progression of his pre-existing underlying coronary 
artery disease.  In particular, the VA medical opinion 
specifically explained that if a myocardial infarction had 
been precipitated by the abdominal surgeries, it should have 
occurred during the surgical procedure, not weeks later as 
was the case here.  As the Court has stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."

After weighing all of the evidence, it is the Board's 
conclusion that the negative evidence outweighs any positive 
evidence with respect to the heart disease § 1151 benefits 
appellate issue.  In short, the negative evidence includes 
the clinical documentation of serious cardiac disease prior 
to the January-February 1989 VA abdominal surgeries in 
question; the rather vague private medical opinions; and the 
detailed and persuasive VA medical opinion that relates the 
aggravation of the pre-existing cardiac disease and 
myocardial infarction to natural progression of underlying 
coronary artery disease, rather than the January-February 
1989 VA abdominal surgeries in question.  It should be added 
that since that April 2001 VA medical opinion was rendered, 
appellant has not submitted any clinical evidence of record 
that rebuts that VA medical opinion's conclusion that 
additional heart disability is not related to the VA 
treatment in question.

For the aforestated reasons, § 1151 benefits for additional 
disability involving heart disease resulting from January-
February 1989 VA abdominal surgeries are not warranted.  


II.  Entitlement to § 1151 Benefits for Additional 
Disabilities Involving Postoperative Residuals of a Colon 
Disorder, Including Diverticulitis, and Hemorrhoids and 
Rectal Bleeding

Appellant has contended and testified at a February 1991 RO 
hearing, in essence, that January-February 1989 VA abdominal 
surgeries aggravated pre-existing colon disease by causing 
rupture of the abdominal wall and infection.  It is argued 
that although he had had blood in the stool preoperatively, 
it increased postoperatively.  While the Board has considered 
appellant's statements, they do not constitute competent 
evidence with respect to medical causation, diagnosis and 
treatment.  Espiritu, supra.  

The evidentiary record clearly documents pre-existing colon 
disease prior to the January-February 1989 VA abdominal 
surgeries in question.  For example, February and December 
1988 VA hospitalization reports included a history of colon 
polyp removal and intermittent rectal bright red blood, 
clinical findings of rectal tenderness, and diagnoses that 
included diverticulitis.  

Prior to the surgery in question, January 1989 VA 
hospitalization records reported a history of bloody stools, 
bright red blood in the rectal area, abdominal pain, and 
fever; that there were no rectal masses; and that diagnoses 
included diverticulosis and chronic recurrent diverticulitis.  
On January 17, 1989, appellant underwent resection of the 
distal descending and sigmoid colon for 
diverticulosis/recurrent diverticulitis.  The operative 
record noted no apparent operative or anesthetic 
complications.  

On February 9, 1989, appellant was readmitted to that VA 
hospital, complaining of left upper quadrant abdominal pain.  
An abdominal x-ray showed an apparent retained surgical 
instrument within the abdominal wall.  Clinical evaluation 
did not note any heart or rectal abnormality.  He underwent 
an exploratory laparotomy on February 10th for retrieval of a 
surgical retractor which had been left in the abdomen from 
the previous surgery.  A Foley catheter was inserted through 
the anus in order to inject contrast material during the 
operation.  Significantly, the operative record stated that 
on fluoroscopic examination, there was no evidence of injury 
to any of the viscera; that the foreign body was located in 
the abdominal wall; there was no evidence of any purulent 
material, fistulous communication with the small bowel, or of 
localized fluid collection; that the foreign body was removed 
without difficulty through a left upper quadrant transverse 
incision; that the foreign body tract appeared clear; and 
that the abdomen was closed.  He was discharged from that 
hospital on February 18th.  

A February 22, 1989 VA clinical record indicated that rectal 
examination was normal.  

VA clinical records dated in March 1989 primarily pertained 
to cardiac treatment.  

VA clinical records indicated that in May 1989, the 
assessment was rectal bright red blood.  In March 1990, 
appellant complained of rectal bright red blood.  Probable 
recurrence of diverticulitis was assessed.  In December 1990, 
hemorrhoids were diagnosed.  In March 1991, a history of 
hiatal hernia and reflux esophagitis was noted.  

A February 1991 VA barium enema x-ray report revealed post-
surgical changes in the colon without any evidence of 
extravasation, obstruction, or masses.  

Private medical records reveal that in April 1992, appellant 
underwent colonoscopy for right upper abdominal pain and 
bloody stool.  The colonoscopy revealed scattered diverticula 
above and below the patent end-to-end anastomosis with no 
active bleeding, mucosal abnormality, inflammation, or 
obvious hemorrhoidal tissue.  In August 2000, a recent 
colonoscopy was reported to have shown internal hemorrhoids 
and scattered diverticula in the remaining colon.  His 
complaints included constipation.  Rectal examination 
revealed no fistula.  Impressions included probable spastic 
bowel syndrome, internal hemorrhoids, and "prior colonoscopy 
recently with findings of residual diverticula status 
postoperative."  

Pursuant to remand, appellant underwent a period of VA 
hospitalization for observation and evaluation in April 2001, 
during which a medical examination, including colonoscopy, 
was conducted and opinion by a gastroenterologist was 
rendered.  Appellant had a history of intermittent diarrhea 
and hematochezia.  On colonoscopy, the rectum had no masses 
or blood.  The rectal vault had no hemorrhoids or fissures.  
The remaining colon was unremarkable, except for scattered 
diverticula in the sigmoid colon.  The impressions were 
diverticulosis, status post sigmoid colon resection in 
January 1989 with postoperative anatomy within normal limits.  
The examiner suspected outlet bleeding related to perianal 
trauma.  The examiner opined that it was "unlikely that 
current symptoms, loose stool and rectal bleeding, are 
related to inadvertent/presence of retractor post op 1/89 or 
to surgery 2/89 to remove same."  

After weighing all of the evidence, it is the Board's 
conclusion that the negative evidence outweighs any positive 
evidence with respect to the gastrointestinal § 1151 benefits 
appellate issues.  In short, the negative evidence includes 
the clinical documentation of serious colon disease prior to 
the January-February 1989 VA abdominal surgeries in question; 
and the unequivocal VA medical opinion that stated it was 
unlikely that appellant's current gastrointestinal 
symptomatology was related to the January-February 1989 VA 
abdominal surgeries in question.  It should be added that no 
clinical evidence of record rebuts that VA medical opinion's 
conclusion that additional gastrointestinal disability is not 
related to the VA treatment in question.  

For the aforestated reasons, § 1151 benefits for additional 
disabilities involving postoperative residuals of a colon 
disorder, including diverticulitis, and hemorrhoids and 
rectal bleeding resulting from January-February 1989 VA 
abdominal surgeries are not warranted.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disabilities involving postoperative residuals of 
a colon disorder, including diverticulitis; heart disease, 
including status post myocardial infarction and coronary 
artery bypass grafts with chest pain; and hemorrhoids and 
rectal bleeding is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

